Citation Nr: 0429543	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  01-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date earlier than May 2, 1996, 
for a total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Dan Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to August 
1951 and from September 1951 to September 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Washington, DC Regional Office (RO), which granted a TDIU, 
and assigned an effective date of May 2, 1996.  The veteran 
appealed the effective date assigned.

In August 2001, a hearing before the undersigned Veterans Law 
Judge was held in Washington, DC.  A transcript of this 
hearing is of record.

In an October 2001 decision, the Board denied the veteran's 
appeal for an earlier effective date for a TDIU.  The 
veteran, in turn, appealed this denial to the United States 
Court of Appeals for Veterans Claims (Court).

In February 2003, the Court issued an order that granted a 
Joint Motion for Remand and to Stay Proceedings, vacated the 
Board's October 2001 decision and remanded the matter to the 
Board for action in compliance with the motion.

Thereafter, this matter was before the Board in August 2003 
when it was remanded for additional development.


FINDINGS OF FACT

1.  An unappealed August 1991 Board decision, in pertinent 
part, denied entitlement to increased ratings for the 
veteran's service-connected scars.

2.  The veteran filed his next claim for increased ratings 
for service-connected scars on September 15, 1992.

3.  During the pendency of the veteran's claims for increased 
ratings, evidence was received that establishes that the 
veteran was unemployable due to his service-connected 
disabilities as of September 15, 1992.

4.  It is not factually ascertainable the veteran became 
unemployable due to his service-connected disabilities during 
the one-year period prior to September 15, 1992.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 15, 
1992, for the award of a TDIU, have been met.  38 U.S.C.A. §§ 
5110, 7104(c) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 
3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA were enacted during the 
pendency of the veteran's appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the effective date of an award.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  However, in February 
2003, the Court remanded the veteran's claim to the Board in 
accordance with a Joint Motion to Remand and to Stay 
Proceedings filed earlier that same month.  In the Joint  
Motion, it was noted that remand was required for 
readjudication based upon consideration of the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2002), enacted during the 
pendency the veteran's appeal.)  Therefore, the law of the 
case will be applied in this decision.

With respect to the claim decided herein, the Board notes 
that a substantially complete claim for TDIU was received and 
initially adjudicated prior to the enactment of the VCAA.  
The veteran also submitted a notice of disagreement with 
respect to the effective date assigned prior to the enactment 
of the VCAA.

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in December 2003.  The RO informed the veteran 
of the evidence required to substantiate his claim and that 
he should submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence on 
his behalf.  In addition, although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He was given ample time to respond.  The RO then 
readjudicated the appeal in a supplemental statement of the 
case issued in June 2004.  

In this case, the RO readjudicated the veteran's claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.  There is no indication or 
reason to believe that its decision would have been different 
had the claim not been previously adjudicated.  In sum, the 
Board is satisfied that the RO properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations.

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
In sum, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA.  

Accordingly, the Board will address the merits of the claim.

Factual Background

By a rating action dated in August 1958, the RO assigned a 50 
percent disability evaluation for a massive keloid scar of 
the neck, after granting service connection for that 
disability.  Service connection was also granted for keloid 
scars of the right shoulder, abdomen, and right thigh, and a 
noncompensable disability evaluation was assigned.  The 
combined disability evaluation was 50 percent.

In September 1988, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  He made 
no reference to his employment status.  However, during the 
course of a May 1989 VA examination, he reported that he had 
"retired" from the civil service.  He also indicated that he 
was 59 years old.

By rating decision dated in September 1989, the RO continued 
the disability evaluations assigned to the veteran's keloid 
scars.  Thereafter, the veteran appealed.

During a February 1990 personal hearing, the veteran asserted 
that higher disability evaluations were warranted for his 
service-connected scars.  He said the scars interfered with 
every aspect of his life.  He recognized that he was 
receiving the maximum disability evaluation for the keloid 
scar on his neck; nevertheless, he asserted that the 50 
percent rating did not adequately address the level of 
disability caused by the scar.  The veteran contended that an 
extra-schedular evaluation should be assigned for his neck 
scar.

By a rating action dated in March 1990, the noncompensable 
evaluation assigned keloid scars of the right shoulder, 
abdomen, and right thigh was increased to 10 percent.  The 50 
percent disability rating assigned for the keloid scar of the 
neck was continued.  The veteran's combined disability rating 
was 60 percent.

In a letter dated in May 1990, the veteran expressed his 
continued disagreement with the ratings assigned for his 
service-connected scars.  He said his scars were extremely 
debilitating.  He said that when he got out of service in 
1954, he was unable to get a decent job because of his 
disfiguring facials scars.  He stated that he wanted to be an 
airline pilot, but that his career counselor advised him to 
seek a less public job.  He indicated that he studied to 
become an aircraft mechanic.  The veteran reported that he 
experienced difficulty in finding a job but was able to 
obtain a job with the Air Force due to his veteran's 
preference.

The veteran was afforded a personal hearing before the Board 
in June 1991.  His employment status was not discussed.  
There was also no discussion with regard to how the veteran's 
service-connected disabilities affected his ability to work.

In September 1991, the RO assigned separate compensable 
disability evaluations for keloid scars of the right 
shoulder, right thigh, abdomen, and left arm.  He was also 
assigned a 20 percent disability evaluation for loss of range 
of motion of the cervical spine, after service connection was 
granted for this disability.  His combined disability 
evaluation was 70 percent, effective from October 1988.  This 
decision implemented the holdings of an August 1991 Board 
decision.

A September 15, 1992, report of contact notes that the 
veteran was withdrawing his request for a personal hearing 
and that he would be submitting evidence to reopen his claim.  
That same day, the RO received a statement from the veteran's 
private physician concerning the severity of the veteran's 
service-connected keloid scars.  In pertinent part, Dr. 
Boakye stated that the keloids "have recurrent soft tissue 
infections and are painful."

On September 18, 1992, the RO received a statement from the 
veteran wherein he indicated that he was seeking increased 
ratings for his scars and service connection for diabetes and 
a dental disability.

The veteran was afforded a VA general medical examination in 
September 1993.  He complained of increased lethargy due to 
diabetes mellitus.  He also indicated that he had dental and 
prostate problems.  He reported that he had been working as a 
real estate agent since 1989.  He said his monthly wage was 
based on commission.

In October 1993, the veteran was afforded a VA scars 
examination.  He complained of itching and pain associated 
with multiple keloid scars.  He made no reference to whether 
he was currently working.

By a rating action dated in March 1994, the RO granted 
service connection for contracture and malocclusion of the 
right jaw and assigned a 30 percent disability evaluation.  
The veteran's combined disability evaluation was increased to 
80 percent, effective from October 1991.  The RO also denied 
entitlement to increased ratings for the veteran's service-
connected scars.  Thereafter, the veteran appealed.

During a March 1995 personal hearing, the veteran maintained 
that his service-connected disabilities adversely impacted 
all aspects of his day-to-day life.  He described his scars 
as being embarrassing.  He made no reference to whether he 
was working. 

An April 1995 VA examination report notes the veteran's 
complaints of edema and recurrent pain in the lesions on his 
right arm and groin.  The veteran made no reference to 
whether he was working.

During a May 2, 1996, personal hearing, the veteran indicated 
that he had not had consistent employment since he retired 
from his civilian position with the Air Force in 1989.  He 
contended that his service-connected disabilities led to his 
retirement.  He said he tried to sell real estate after his 
retirement, but was unsuccessful.  He believed that his 
disfiguring facial scars interfered with his ability to 
obtain clients; he stated that some people were repulsed by 
the scars.

In March 1997, the RO granted service connection for 
limitation of motion of the right shoulder and assigned a 20 
percent disability evaluation, effective from October 1991.  
The veteran was assigned separate compensable disability 
evaluations for a keloid scars of the right armpit and pubic 
area, after service connection was granted for those 
disabilities.  No decision was made with regard to whether a 
TDIU was warranted.

An April 1997 report from Occupational Medicine Consultation 
notes that the veteran was retired from the Naval Research 
Laboratory, and currently selling real estate on a part-time 
basis.

In February 2000, the veteran filed a claim for TDIU.  He 
reported that he had not worked full-time since January 1989.  
He said his service-connected disabilities had prevented him 
from working.  He stated he had previously worked as a safety 
officer for the Naval Research Laboratory.  He said he had 
tried to work as a self-employed real estate agent.  He 
reported that he had not sold a house since 1996.  He 
asserted that his facial disfigurement had prevented him from 
becoming a successful real estate agent.  The veteran 
indicated that he had not had any income for the past 12 
months.  

The veteran was granted a TDIU in the February 2000 rating 
decision on appeal.  Observing that the veteran had indicated 
at his May 2, 1996, personal hearing that his service-
connected disabilities prevented him from working, the RO 
determined that the veteran should have been sent the 
necessary developmental correspondence for consideration of a 
TDIU.  The failure to do so was held to be clearly and 
unmistakably erroneous.  As such, the award of TDIU was made 
effective from May 2, 1996.

In August 2001, the veteran was afforded a personal hearing 
before the undersigned.  The veteran asserted that the award 
of TDIU should be effective from January 1989.  He reported 
that he retired at that time because of his disabilities.  He 
said the evidence of record at that time clearly established 
that his service-connected disabilities prevented him from 
obtaining or maintaining gainful employment.  He maintained 
that he reported this fact during his May 1989 VA 
examination.  The veteran stated that he specifically told 
the examining physician that he had left his job because his 
disabilities prevented him from working.  He later 
acknowledged that his retirement in 1989 had been a non-
disability retirement; however, he argued that he would have 
continued to work if it were not for his service-connected 
disabilities.  The veteran discussed how he tried to work as 
a real estate agent subsequent to 1989.  He said his attempt 
to earn an income as a real estate agent was unsuccessful.  
He also recalled that he discussed his unemployability with 
his representative in 1989 and believed that a claim for TDIU 
had been filed at that time.  The veteran also stated that he 
had mentioned his inability to work at his March 1995 
personal hearing.

Analysis

VA will grant a TDIU when the claimant is precluded, by 
reason of his service-connected disabilities, from obtaining 
and maintaining "substantially gainful employment" consistent 
with his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.  See also VAOPGCPREC 75-91; 57 Fed. Reg. 
2317 (1992).  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A TDIU may be assigned when a schedular rating is less than 
total if, when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a). 

The effective date of an award of increased disability 
compensation will be evaluation the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date of the award is the 
later of the date of receipt of the claim or the date 
entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R.  § 
3.400(o).  

In determining whether a particular claim has been raised, 
the Board must consider all documents or oral testimony 
submitted prior to the Board decision and review all issues 
that are reasonably raised from a liberal reading of the 
documents and oral testimony.  Where review of all documents 
and oral testimony reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the claimant's entitlement to the benefit or, if 
appropriate, to remand the issue to the RO for development 
and adjudication of the issue; however, the Board may not 
simply ignore an issue so raised.  See Suttman v. Brown, 
4 Vet. App. 127, 132 (1993).

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her 
representative, a Member of Congress, or some person acting 
as next friend of a claimant.  The informal claim must 
identify the benefit sought.  If a formal claim has not been 
filed, an application form will be forwarded to the claimant.  
38 C.F.R. § 3.155(a).  When a claim has been filed pursuant 
to 38 C.F.R. §§ 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155(c).  In some cases, a report of examination or 
hospitalization may be accepted as an informal claim for 
increased rating if it meets the requirements of 38 C.F.R. § 
3.157.  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  38 C.F.R. § 3.157(b)(1).  Also, the 
date of receipt of evidence from a private physician or 
layman of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

With regard to TDIU, the Court has determined that a TDIU 
claim is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Accordingly, under Section 3.155(c), 
governing informal claims, a separate formal claim for TDIU 
is not necessary once a claim for an increased rating has 
been filed.  In these circumstances, VA must accept an 
informal request for TDIU as a claim.  Thus, any evidence in 
the claims file or under VA control [see Bell v. Derwinski, 2 
Vet. App. 611 (1992)] submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Norris, supra. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) further expanded on the concept of when an 
informal claim for TDIU has been submitted in Roberson v. 
Principi, 251 F.3d 1378, 1384 (2001).  In Roberson, the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability, makes a claim for the highest rating 
possible, and submits "evidence of unemployability," the 
requirement of 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" is met and the VA must 
consider whether the veteran is entitled to a TDIU.  See also 
VAOGCPREC 12-2001 (July 6, 2001) (addressing the Roberson 
decision and its implication for VA adjudication).

The Court and the Federal Circuit have held that the kind of 
evidence that constitutes "evidence of unemployability," 
and thus is sufficient to raise an informal claim for TDIU, 
includes: statements by VA social workers that the veteran 
could not work; statements on hospitalization discharge 
summaries that the veteran could not sustain employment at 
discharge; statements on hospitalization discharge summaries 
noting that the veteran could not resume pre-hospital 
activities; and an SSA award of disability due to a service-
connected disability.  Generally, any statement by a credible 
professional, private or VA, indicating that the veteran is 
unemployable or cannot work appears to be sufficient to 
trigger an informal TDIU claim that must be addressed.  

In the case at hand, an unappealed August 1991 Board 
decision, in pertinent part, denied entitlement to increased 
ratings for the veteran's service-connected scars.  
Thereafter, on September 15, 1992, the veteran submitted an 
informal claim for increased rating along with a statement 
from his private physician concerning the severity of the 
veteran's service-connected keloid scars.  Subsequently, on 
September 18, 1992, the RO received a statement from the 
veteran wherein he indicated that he was seeking, in 
pertinent part, increased ratings for his scars.

The RO denied the veteran's claims for increased ratings by 
rating decision dated in March 1994.  Thereafter, the veteran 
appealed.  During the pendency of this appeal, evidence (as 
noted above) was received that establishes that the veteran 
was unemployable due to his service-connected disabilities.  
Therefore, the veteran's September 15, 1992, informal claim 
for increased rating must also be considered an informal 
claim for TDIU.  See Norris, supra; Roberson, supra.  In 
September 1991, the RO granted separate compensable 
evaluations for multiple keloid scars and limitation of 
motion of the neck, effective from October 1988.  This action 
resulted in a combined disability rating of 70 percent, 
effective from October 1988.  Thus, the veteran met the 
minimum criteria of section 4.16(a) from October 1988.  In 
addition, the evidence satisfactorily establishes that as of 
September 15, 1992, the veteran was rendered unemployable due 
to his service-connected disabilities.  Therefore, the 
veteran is entitled to an earlier effective date of September 
15, 1992, for the TDIU.  

With respect to whether an effective date earlier than 
September 15, 1992, is warranted, the Board has considered 
the veteran's contention that he informed the May 1989 VA 
examiner that he was unemployable due to service-connected 
disabilities and the veteran's belief that his representative 
had filed a TDIU claim on his behalf in 1989.  As discussed 
above, the report of the May 1989 VA examination indicates 
that the veteran had "retired" from the civil service and 
does not include any information which could be construed as 
raising the issue of entitlement to a TDIU.  In addition, 
this issue was not raised in any correspondence submitted by 
the veteran's representative prior to September 15, 1992.  
Moreover, the veteran does not contend that he became 
unemployable during the one-year period prior to September 
15, 1992, and there is no evidence in the record supporting 
such a finding.  Therefore, an effective date prior to 
September 15, 1992, is not warranted.


							(CONTINUED ON NEXT PAGE)


ORDER

An effective date of September 15, 1992, for the award of a 
TDIU, is granted, subject to the criteria governing monetary 
awards.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



